DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Sayre on 9 Mar. 2021.

The application has been amended as follows: 

Claim 3. The method of claim [[2]]3, wherein the condensing bath in the first stage is at least 5°C warmer than the condensing bath in the second stage.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
Regarding claim 1, the closest prior art is US 2010/0314238. The prior art teaches a method for multistage bubble column vapor mixture condensation (Fig 21). The prior art does not teach where the temperature difference is no greater than 1% kelvin from top to bottom. The modification would not have been obvious because the prior art does not teach the natural convection/loop which would produce the temperature difference step. No prior art, alone or in combination, teaches all the limitations of claim 1. 
Claims 3-12 depend upon claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN HOBSON/Examiner, Art Unit 1776